            Case 2:21-mc-00176-MCE-CKD Document 4 Filed 09/15/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
                                                        2:21-MC-00176-MCE-CKD
11   UNITED STATES OF AMERICA,
12                  Plaintiff,                          STIPULATION AND ORDER EXTENDING TIME
                                                        FOR FILING A COMPLAINT FOR
13           v.                                         FORFEITURE AND/OR TO OBTAIN AN
                                                        INDICTMENT ALLEGING FORFEITURE
14   APPROXIMATELY $32,300.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17           It is hereby stipulated by and between the United States of America and potential claimant Ryan
18 Ian Preston (“claimant”), by and through their respective counsel, as follows:

19           1.     On or about April 19, 2021, claimant Phillips filed a claim in the administrative forfeiture
20 proceedings with the Drug Enforcement Administration with respect to the Approximately $32,300.00 in

21 U.S. Currency (hereafter “defendant currency”), which was seized on January 20, 2021.

22           2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit
23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

24 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the

25 claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture
26 proceeding.

27           3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency
                                                         1
29                                                                              Stipulation and Order to Extend Time

30
           Case 2:21-mc-00176-MCE-CKD Document 4 Filed 09/15/21 Page 2 of 2



 1 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 2 proceedings, unless the court extends the deadline for good cause shown or by agreement of the parties.

 3 That deadline was July 16, 2021.

 4          4.      By Stipulation and Order filed July 21, 2021, the parties stipulated to yet again extend to

 5 September 14, 2021, the time frames enumerated above.

 6          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 7 the relevant time periods to October 14, 2021.

 8          6.      Accordingly, the parties agree that the deadline by which the United States shall be required

 9 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

10 the defendant currency is subject to forfeiture shall be EXTENDED to October 14, 2021.

11   Dated:      9/14/2021                                 PHILLIP A. TALBERT
                                                           Acting United States Attorney
12
                                                           /s/ Kevin C. Khasigian
13                                                         KEVIN C. KHASIGIAN
                                                           Assistant U.S. Attorney
14

15   Dated:      914/2021                                 /s/ Robert G. Amsel
                                                          ROBERT G. AMSEL
16                                                        Attorney for potential claimant
                                                          Ryan Ian Preston
17                                                        Robert G. Amsel
                                                          2250 Southwest 3rd Avenue, Suite
18                                                        #400
                                                          Tampa, FL 33129
19                                                        (305) 496-4479 - office
                                                          bobamsel@crimlawfirm.com
20                                                        (As authorized via phone)
21

22          IT IS SO ORDERED.

23

24 Dated: September 14, 2021

25
26

27

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
